Citation Nr: 1419053	
Decision Date: 04/30/14    Archive Date: 05/06/14

DOCKET NO.  11-05 551	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to initial ratings in excess of 10 percent prior to April 16, 2010, 20 percent prior to June 2, 2011, and 30 percent from June 2, 2011, for right shoulder degenerative joint disease and scapula fracture status post decompression and repair.


REPRESENTATION

Appellant represented by:	Valerie L. Norwood, Attorney 


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

D. Rogers, Associate Counsel  


INTRODUCTION

The Veteran served on active duty from November 1999 to February 2003, December 2003 to July 2004, and August 2005 to June 2009.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina, which granted service connection for the Veteran's right shoulder disability and assigned an initial noncompensable (zero percent) evaluation, effective July 1, 2009.  

In December 2010, the RO granted and initial 10 percent evaluation for the Veteran's right shoulder disability effective July 1, 2009.  The RO subsequently granted further increased evaluations for the Veteran's right shoulder disability of 20 percent, effective April 16, 2010, and 30 percent effective June 2, 2011.  

The Veteran has expressed continued dissatisfaction with the initial evaluations currently assigned for his right shoulder disability, and has made clear his desire to proceed with his appeal.  See AB v. Brown, 6 Vet. App. 35, 38 (1993) (when a veteran is not granted the maximum benefit allowable under the VA Schedule for Rating Disabilities, the pending appeal as to that issue is not abrogated).  

In September 2013, the Veteran testified at a Central Office hearing before the undersigned Veterans Law Judge.  A transcript of this hearing is associated with the claims file.  

This appeal was processed using the Virtual VA paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.  In evaluating this case, the Board has not only reviewed the Veteran's physical claims file, but has also reviewed his electronic file on the Virtual VA and VBMS systems to ensure a complete assessment of the evidence. 

The appeal is REMANDED to the Department of Veterans Affairs Regional Office.  VA will notify the appellant if further action is required.


REMAND

The Veteran essentially contends that his service-connected right shoulder degenerative joint disease and scapula fracture status post arthroscopic decompression and repair disability is worse than the currently assigned evaluations indicate.

Significantly, the Veteran was most recently afforded a VA examination to determine the nature and severity of his right shoulder disability in March 2009, more than five years ago.  The Veteran's hearing testimony and treatment records associated with the claims file dating since the March 2009 examination show that the Veteran underwent a second right shoulder surgery in March 2010.  The Veteran testified that he continues to experience progressive pain, stiffness, and decreased range of motion of his right shoulder.  Significantly, the March 2009 VA examination report indicates that the Veteran had range of motion on abduction of his right upper extremity, however, a June 2011 private treatment note from Dr. M indicates that he is no longer able to abduct his right upper extremity.  This evidence suggests that the Veteran's right shoulder disability has worsened since it was most recently evaluated during the March 2009 VA examination.  As such, the Veteran must be afforded a contemporaneous VA examination to determine the nature and severity of his right shoulder disability.  

In addition, there is no indication that private treatment records have been requested or obtained from Dr. N, the Veteran's non-VA primary care physician as alluded to in a December 2009 VA treatment note, or Dr. D as alluded to in a January 2010 private treatment note.  As records from Dr. N and Dr. D likely contain information relevant to the claim on appeal, attempts must be made to obtain them.

Accordingly, the case is REMANDED for the following action:

1. Contact the Veteran and request that they identify any records pertaining to his service-connected right shoulder disability dating since his discharge from service.  Also request that he submit authorization necessary to enable VA to obtain private treatment records from the following providers: Dr. D who referred him to Dr O for evaluation and treatment of his right shoulder disability as noted in a January 2010 private treatment note from Dr. O; Dr. N (primary care) as alluded to in a December 2009 VA treatment note; Dr. T (primary care) as alluded to in a May 2012 treatment note; and any ongoing treatment records from Dr. O and Dr. M dating since June 2011.  All records requests and responses received must be documented in the claims file.  Reasonable efforts must be made to obtain any identified records.  If any identified records cannot be obtained, the Veteran and his attorney should be so informed and he must be provided an opportunity to submit such records for review.

Regardless of the Veteran's response, obtain and associate with the claims file any ongoing VA treatment records from the Houston VAMC dating since January 2010 and the New Orleans VAMC/Slidell CBOC dating since December 2012.  All records requests and responses received should be documented in the claims file and all necessary follow-up should be completed.  

2.  Once the development of the record is complete, schedule the Veteran for a VA joints examination to determine the current nature and severity of his service-connected right shoulder disability.  The entire electronic claims file, including a copy of this remand, must be made available to and reviewed by the examiner.  All appropriate tests and studies must be accomplished, and all clinical findings must be reported in detail. 

To the extent possible, the examiner should address the Veteran's limitation of motion in connection with his right shoulder disability.  The examiner should address whether there is other impairment of the right humerus, including disability tantamount to a loss of the humerus head, nonunion, fibrous union, or recurrent dislocation of the humerus.  If recurrent dislocation is found, the examiner must address whether there are frequent episodes and guarding of all arm movements. 

The examiner should also assess the extent and impact of any pain and weakness, specifically addressing whether any pain exhibited during range of motion studies functionally limits the Veteran's ability to perform normal movements.  With regard to range of motion testing, the examiner must report at what point (in degrees) pain is elicited, as well as whether there is any other functional loss due to pain, weakened movement, excess fatigability or incoordination, etc.  All functional losses affecting the right shoulder must be equated to additional loss of motion (stated in degrees beyond any loss of motion shown clinically).

The examiner must clarify whether ankylosis is present, and if so, whether it is favorable, intermediate, or unfavorable.  If ankylosis is not found, the examiner should opine as to whether range of motion is so diminished as a result of pain that it is the functional equivalent of ankylosis (favorable, intermediate, or unfavorable). 

The medical and lay evidence of record should be taken into account and rationale must be provided for any opinion expressed, to include reference to pertinent evidence where appropriate.  If any inquiry cannot be addressed, the examiner should provide a complete explanation as to why it cannot be addressed.

3. After the development requested has been completed, review the examination report to ensure that it is in complete compliance with the directives of this REMAND.  If the examination report is deficient in any manner, the RO must implement corrective procedures at once.

4. Thereafter, readjudicate the issue on appeal.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, issue a supplemental statement of the case, and afford the Veteran and his attorney an opportunity to respond.  Thereafter, the case must be returned to the Board, if in order

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).




